Appellate Case: 21-3173     Document: 010110644014       Date Filed: 02/11/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         February 11, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-3173
                                                   (D.C. No. 6:16-CR-10043-JWB-1)
  COBEN A. MCRAE,                                              (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, KELLY, and BACHARACH, Circuit Judges.
                   _________________________________

       Coben A. McRae has appealed from his sentence despite the appeal waiver in

 his plea agreement. The government now moves to enforce that waiver under United

 States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

 McRae’s counsel responds that he is aware of no non-frivolous argument for

 overcoming the waiver, and he has moved to withdraw. See Anders v. California,

 386 U.S. 738, 744 (1967). We gave McRae an opportunity to file a pro se response

 by January 11, 2022. When we received no response by that date, we sua sponte




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3173    Document: 010110644014        Date Filed: 02/11/2022      Page: 2



 extended his deadline to February 1, 2022. As of today, the court has received

 nothing.

       Our first question when faced with a motion to enforce an appeal waiver is

 “whether the disputed appeal falls within the scope of the waiver.” Hahn, 359 F.3d

 at 1325. Here, the waiver embraces “the sentence imposed in this case, except to the

 extent, if any, the [district court] imposes a sentence in excess of the sentence

 recommended by the parties under [Federal Rule of Criminal Procedure]

 11(c)(1)(C).” Mot. for Enf’t of Appeal Waiver, Attach. A (“Plea Agreement”) ¶ 10.

 The exception does not apply because the district court adopted the parties’

 sentencing recommendation. Compare id. ¶ 3 (enumerating the agreed-upon Rule

 11(c)(1)(C) sentence), with R. vol. 1 at 168 (judgment). Thus, the appeal falls within

 the waiver’s scope.

       We next ask “whether the defendant knowingly and voluntarily waived his

 appellate rights.” Hahn, 359 F.3d at 1325. Here, the plea agreement states as much,

 see Plea Agreement ¶¶ 10, 15–16, and the district court confirmed as much during the

 plea colloquy, see Mot. for Enf’t of Appeal Waiver, Attach. B at 38–39.

       Finally, we ask “whether enforcing the waiver would result in a miscarriage of

 justice.” Hahn, 359 F.3d at 1325. We have reviewed the record and can locate no

 latent argument that might satisfy this high standard. We further note that, to the

 extent McRae might believe he received ineffective assistance of counsel, his appeal

 waiver does not bar him from pursuing a collateral attack on that issue. See Plea

 Agreement ¶ 10.

                                             2
Appellate Case: 21-3173   Document: 010110644014       Date Filed: 02/11/2022   Page: 3



       In sum, we find this appeal falls within McRae’s appeal waiver and no other

 Hahn factor counsels against enforcement of the waiver. We therefore grant

 McRae’s counsel’s motion to withdraw, grant the government’s motion to enforce the

 appeal waiver, and dismiss this appeal.


                                           Entered for the Court
                                           Per Curiam




                                           3